Title: From George Washington to George Grieve, 18 March 1782
From: Washington, George
To: Grieve, George


                        
                            Sir,
                            Phila. March 18th —82
                        
                        The inclosed will introduce you to the acquaintance of Colo. Rumney—& be the mean, I expect, of
                            obtaining information of the situation, & circumstances attending Earl Tankerville’s Estate. I am Sir Yr Most
                            Obedt Ser.
                        
                            Go: Washington
                        
                    